BENCH, Judge
(concurring):
¶ 13 In appealing this case, the State urges that “abuse” for purposes of juvenile court jurisdiction over a child is different from the “abuse” that justifies terminating parental rights. I agree that the trial court erred in blending the two standards. I therefore concur in remanding the case for additional findings.
¶ 14 “The relationship between parents or guardians and children is a delicate and complex one, and standards designed to regulate this relationship must necessarily provide some flexibility while at the same time effectuating the state policy of protecting children from abuse.” People v. Jennings, 641 P.2d 276, 280 (Colo.1982). In deciding whether L.P. was abused, the trial court properly discussed parental discipline. As framed by the trial court, “The issue before the court is: at what point does parental discipline become abuse?”
¶ 15 Despite the broad language of section 78-3a-103(l)(a), our common law dictates that reasonable discipline by a parent cannot constitute abuse. See, e.g., Ingraham v. Wright, 430 U.S. 651, 659-61, 97 S.Ct. 1401, 1406-07, 51 L.Ed.2d 711 (1976) (outlining common law history of “reasonable corporal punishment”); Bowers v. State, 283 Md. 115, 389 A.2d 341, 348 (Ct.App.1978) (recognizing common law principle of parent’s use of reasonable force in discipline of child); In re Rodney C., 91 Misc.2d 677, 398 N.Y.S.2d 511, 514 (N.Y.Fam.Ct.1977) (“[U]nder the common law an objective standard of reasonableness has evolved....”); Restatement (Second) of Torts §§ 147, 150 (1965) (outlining factors of reasonable, parental discipline); see also Utah Code Ann. § 53A-11-802(1) (1997) (prohibiting infliction of corporal punishment upon a child “unless written permission has been given by the student’s parent or guardian to do so”).
¶ 16 The principle that reasonable parental discipline cannot be abuse is expressly included in our criminal law. See Utah Code Ann. § 76-2-401(3) (1995) (excluding from criminal conduct reasonable discipline of minors by parents). It is also implicitly included in the Juvenile Court Act. See Utah Code Ann. § 78-3a-103(l)(n)(ii) (Supp.1998) (defin*853ing legal custody to include right and duty to train and discipline minor). The fact that the principle was not expressly stated in the Juvenile Court Act does not delete it from our common law. See Utah Code Ann. § 68-3-1 (1996) (adopting common law as rule of decision in Utah courts); see also Cache County v. Beus, 978 P.2d 1043, 1047 (Utah Ct.App.1999) (‘“We have frequently stated that we will not construe a statute as abrogating the common law unless the statute clearly expresses such an intention.’ ”) (quoting Cooperman v. MacNeil, 123 N.H. 696, 465 A.2d 879, 882 (1983)).
¶ 17 Rather than analyzing whether the parent’s actions in, this case constituted reasonable discipline, the trial court ruled that mere frustration in heated situations cannot be abuse. Such a ruling is insufficient to adequately determine the question. I therefore concur in remanding the case for a more complete explanation as to why the parent’s actions are to be considered reasonable discipline rather than abuse.